10-2893-ag
         Ashraf v. Holder
                                                                                      BIA
                                                                             Mulligan, IJ
                                                                             A079 121 808
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 20th day of April, two thousand eleven.
 5
 6       PRESENT:
 7                RALPH K. WINTER,
 8                ROGER J. MINER,
 9                ROBERT A. KATZMANN,
10                     Circuit Judges.
11       _________________________________________
12
13       RAJA ASHRAF, AKA MOHAMMAD ASHRAF,
14       AKA MOHAMMAD SHAFIQ,
15                Petitioner,
16
17                   v.                                         10-2893-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _______________________________________
23
24       FOR PETITIONER:               Richard W. Chen, New York, New York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Jennifer Paisner-Williams,
28                                     Senior Litigation Counsel; Yedidya
29                                     Cohen, Trial Attorney, Office of
 1                          Immigration Litigation, United
 2                          States Department of Justice,
 3                          Washington, D.C.
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9       Raja Ashraf, a native and citizen of Pakistan, seeks

10   review of a June 18, 2010 order of the BIA affirming the May

11   29, 2008 decision of Immigration Judge (“IJ”) Thomas J.

12   Mulligan, which denied his application for asylum,

13   withholding of removal, and relief under the Convention

14   Against Torture (“CAT”).   In re Ashraf, No. A079 121 808

15   (B.I.A. June 18, 2010), aff’g No. A079 121 808 (Immigr. Ct.

16   N.Y. City May 29, 2008).   We assume the parties’ familiarity

17   with the underlying facts and procedural history of this

18   case.

19       Under the circumstances of this case, we review the

20   decision of the IJ as supplemented by the BIA.   See Yan Chen

21   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).   The

22   applicable standards of review are well-established.    See

23   Salimatou Bah v. Mukasey, 529 F.3d 99, 110 (2d Cir. 2008);

24   Shu Wen Sun v. BIA, 510 F.3d 377, 379 (2d Cir. 2007) (per

25   curiam).

                                   2
 1       The agency’s adverse credibility finding was based on

 2   an accumulation of factors, including Ashraf’s demeanor, his

 3   return trip to Pakistan, his prior use of a false name

 4   during immigration proceedings, and multiple contradictions

 5   and inconsistencies in the record.    The record supports the

 6   inconsistencies noted by the agency, including discrepancies

 7   regarding the medical treatment Ashraf underwent after

 8   allegedly being detained by the Pakistani government, where

 9   he stayed when he returned to Pakistan in 2001, whether the

10   government burned his farm, the circumstances surrounding

11   his sister’s murder, and whether his first wife had passed

12   away.   The cumulative effect of these numerous

13   inconsistencies is substantial when measured against the

14   record as a whole.    See Tu Lin v. Gonzales, 446 F.3d 395,

15   402 (2d Cir. 2006).

16       Ashraf explained the inconsistencies in his testimony

17   by claiming that he suffered memory loss as a result of

18   post-traumatic stress disorder.    The agency was not required

19   to credit the explanation, as the medical report submitted

20   by Ashraf indicated that he had trouble concentrating and

21   focusing, but did not mention memory loss.    See Majidi v.

22   Gonzales, 430 F.3d 77, 81 (2d Cir. 2005) (holding that an


                                    3
 1   agency need not credit an applicant’s explanations for

 2   inconsistent testimony unless those explanations would

 3   compel a reasonable fact-finder to do so).

 4       The IJ’s adverse credibility determination was further

 5   buttressed by a finding regarding Ahsraf’s demeanor,

 6   particularly during Ashraf’s testimony about his sister.

 7   Ashraf argues that the IJ erred by relying “on his own

 8   speculative analysis of [Ashraf’s] sobbing to find [his]

 9   demeanor incredible.”     Pet’r’s Br. 6.   However, we give

10   “particular deference” to demeanor findings by an IJ, as the

11   IJ is in the best position to observe a witness and evaluate

12   credibility.   See Dong Gao v. BIA, 482 F.3d 122, 126–27 (2d

13   Cir. 2007); Jin Chen v. U.S. Dep’t of Justice, 426 F.3d 104,

14   113 (2d Cir. 2005).     Here, the agency’s adverse credibility

15   finding is supported by substantial evidence in the form of

16   the numerous inconsistencies in the record, coupled with the

17   IJ’s demeanor finding.     See 8 U.S.C. § 1252(b)(4)(B) (2006);

18   Shi Jie Ge v. Holder, 588 F.3d 90, 93-94 (2d Cir. 2009).      As

19   the only bases for relief depended upon Ashraf’s

20   credibility, the adverse credibility determination in this

21   case necessarily precludes asylum, withholding of removal,

22   and CAT relief.   See Paul v. Gonzales, 444 F.3d 148, 155–56


                                     4
 1   (2d Cir. 2006); Xue Hong Yang v. U.S. Dep’t of Justice, 426

 2 F.3d 520, 523 (2d Cir. 2005).

 3       For the foregoing reasons, the petition for review is

 4   DENIED.   As we have completed our review, any stay of

 5   removal that the Court previously granted in this petition

 6   is VACATED, and any pending motion for a stay of removal in

 7   this petition is DISMISSED as moot. Any pending request for

 8   oral argument in this petition is DENIED in accordance with

 9   Federal Rule of Appellate Procedure 34(a)(2), and Second

10   Circuit Local Rule 34.1(b).

11                                 FOR THE COURT:
12                                 Catherine O’Hagan Wolfe, Clerk
13




                                     5